DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Response to Amendment

Claims 1-33 are cancelled.
Claims 34-35 are currently amended.
Claims 36-39 are previously presented.
Claims 40-41 are cancelled.
Claims 42-49 are new.




Response to Arguments

Applicant’s arguments with respect to claim(s) 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 42, the claim limitation “sequential layers of construction material on the construction plane” has antecedent basis in the claim from which it depends, claim 34 (see line 5), however the word “the” was not included.  Therefore, the claimed subject matter is rendered unclear, vague and indefinite as to whether the claim imitation introduces “a second sequential layers of construction material and associated construction plane” or whether the claimed subject matter refers back to the previously introduced subject matter which there is antecedent basis for.  Therefore, the claim is rendered unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) and a rejection under that statute is proper. 

	Examiner recommends adding the word “the” before “sequential layers of construction material on the construction plane” in claim 42 to correct the matter. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Hangaard (US 8573958).

34, Arthur discloses a method (see method of title, abs, claim 1) of additively manufacturing (see abs) a three-dimensional object (see object being manufactured of abs), the method comprising:
Performing (see [0024] – a powder deposition mechanism 170 is disclosed; see also Fig. 1B), with a coating unit (see [0021], claim 4), a coating process comprising moving across a construction plane (see Fig. 1B – see powder bed 160) within a process chamber (see build chamber of [0024]) while applying sequential layers of metal (see metallic powder of [0017]) to the construction plane;
Detecting (see one or more sensors 110 of [0017] – sensors necessarily detect data/information/properties), with a detection unit (see sensors cited – disclosed additionally by type in [0021]), layer information (see defects of [0029]) describing a quality characteristic (see [0035] defects additionally) of the metal powdered construction material, wherein the quality characteristic comprises smoothness and/or defects (only one member/alternative of a Markush grouping need be present to read on the claimed subject matter – see cited defects – see MPEP 2117(I) regarding Markush claims and alternatively useable members);
Generating (see laser beam of [0005]), with a radiation generating unit (see weld laser processing of [0015]), an energy beam configured to consolidate the sequential layers of the metal powder construction material (see melt pool, curing of [0015]) generating the energy beam during the coating process for respective ones of the sequential layers of the metal powdered construction material; and
Controlling (see controlling of [0020]), with a control unit (see processor 108, Id.; Figs. 2-3), one or more properties (see peak laser powder, scan speed, beam size, focus, overlap, etc. of [0005]) based at least in part on the layer information (see feedback of [0021]).
Arthur does not disclose: the sensors/detection unit being mounted to the coating unit such that the detection unit is movable with the coating unit relative to the construction plane.

To add the sensors mounted on the recoater/blade of Hangaard to the additive manufacturing method of Arthur would have had the benefit that it allowed for the increased speed of the scanning exposure system across the light-sensitive material (col. 2, ll. 29-34; see also col. 1, ll. 65 – col. 2, ll. 47), which was desirable in Arthur.  
Furthermore, the placement of the structures being co-located would have been considered a rearrangement of essential working parts within the level of skill of one of ordinary skill in the art -  see MPEP 2144.04(VI)(C) regarding the obviousness of rearrangement of essential working parts.  Rearranging the sensors of Arthur to be mounted on the recoater as in Hangaard would have been a mere rearrangement of essential working parts and within the level of skill of one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensors mounted on the recoater/blade of Hangaard to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increased scanning speed of the scanning exposure system across the light-sensitive material and was a rearrangement of essential working parts of Arthur, which were desirable in Arthur.

Regarding claim 36, Examiner has interpreted that a single dimension is a row of a 2D image and that the combination Arthur/Hangaard renders obvious: sensors which can detect data/information in more than one dimension (see [0021] of Arthur – camera images are .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Hangaard (US 8573958) and Burris (US 2014/0265048).

Regarding claim 35, the combination Arthur/Hangaard does not disclose: wherein the quality characteristic further comprises thickness.
In the same field of endeavor of additive manufacturing as Arthur (see title, abs), Burris discloses: wherein the quality characteristic detected by the sensors is a thickness of the layer deposited by the recoater blade (see feedback control of layer thickness of [0023]).
To add the thickness detection of the quality characteristic of Burris in the additive manufacturing method of Arthur would have allowed for the identification and reduction in disruption of previous layers of material and/or prevention of damage to previously-fused regions of prior material layers (Id.), which was desirable in Arthur.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the thickness detection feedback control loop of Burris to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the identification and reduction in disruption of previous layers of material and/or prevention of damage to previously-fused regions of prior material layers, which was desirable in Arthur.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Hangaard (US 8573958) and Wei (US 2002/0060379).

Regarding claim 37, the combination Arthur/Hangaard does not disclose: wherein the radiation-generating unit is configured to cause the energy beam to track and/or follow the coating unit.  In the cited combination both the energy beam generating unit and the recoater are movable; see rejection of independent claim 34 above.
In the same field of endeavor of metal powder-based additive manufacturing (see [0137]), Wei discloses wherein the energy beam tracks the movement of the blade/recoater ([0156]).
Wei discloses that the part quality is improved through utilizing the described methods as temperature changes between the melt and the mold causes warming, blushing, and discoloration ([0032]).
To add the beam tracking motion of the laser/recoater combination of Wei to the additive manufacturing method of Arthur had the benefit that it reduced undesirable defects, which was desirable in Arthur.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the beam tracking the recoater blade of Wei to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of undesirable defects in the manufactured object, which was desirable in Arthur.

Regarding claim 38, the combination Arthur/Hangaard/Wei discloses: directing the energy beam, with the beam deflection unit, onto a region of a respective one of the sequential layers, the region comprising an area for which the coating unit has already performed the coating process for the respective one of the layers.  
Arthur [0024] discloses feedback but does not specify the ordering of steps of recoater applying the powder and then laser melting/sintering.  

To add the ordering of steps of Hangaard to the additive manufacturing method of Arthur had the benefit that it allowed for the selective sintering of the metal powder to form the object ([0158]), which was desirable in Arthur.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the particular ordering of steps of Hangaard (recoating before laser processing) in the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selective sintering of the metal powder to form the object in a pattern of recoater-blade placed material, which was desirable in Arthur. 
 
	Regarding claim 39, the combination Arthur/Hangaard/Wei discloses: wherein the region of the respective one of the sequential layers of construction material comprises an area for which the detection unit has already detected the layer information for the respective one of the sequential layers (see cited portions of Arthur in the rejection of claim 34 – the feedback control disclosed in [0020]-[0024] of Arthur means that the sensing/measurement data/information/quality occurs before the laser processing).

	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Hangaard (US 8573958) and Cheverton (US 2015/0165683).

	Regarding claim 42, the combination Arthur/Hangaard does not disclose: wherein the image acquisition unit comprises a line scan camera with a focus directed towards sequential layers of construction material on the construction plane.

	To add the line scan camera of Cheverton to the additive manufacturing method of Arthur would have been a suitable design for the detection of material properties/defects of the metal powders during additive manufacturing methods, which was desirable in Arthur.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the line scan camera of Cheverton to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the detection of the process defects/layer information, which was desirable in Arthur.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Hangaard (US 8573958) and Kanko (US 2017/0120337).

Regarding claim 43, the combination Arthur/Hangaard does not disclose: detecting, with the detection unit, damage or defects of the coating unit.
In the same field of endeavor of additive manufacturing as Arthur (see title, abs), Kanko discloses detecting, with the detection unit (see coherent imaging morphology measurements of [0631]) damage or defects to the coating unit/recoater.
To add the damage detection of the recoater of Kanko to the additive manufacturing method of Arthur had the benefit that it allowed for the ability to asses/measure the relative damage/wear to the deposition mechanism (Id) and was the selection of a known design for its intended use, which was desirable in Arthur.  See MPEP 2144.07 regarding the obviousness of art-recognized suitability for an intended purpose.
.

Claims 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Kanko (US 2017/0120337).

Regarding claim 44, Arthur discloses: a method (see method of title, abs, claim 1) of additively manufacturing (see abs) a three-dimensional object (see object being manufactured of abs), the method comprising:
Performing (see [0024] – a powder deposition mechanism 170 is disclosed; see also Fig. 1B), with a coating unit (see [0021], claim 4), a coating process comprising moving across a construction plane (see Fig. 1B – see powder bed 160) within a process chamber (see build chamber of [0024]) while applying sequential layers of metal (see metallic powder of [0017]) to the construction plane;
Detecting (see one or more sensors 110 of [0017] – sensors necessarily detect data/information/properties), with a detection unit (see sensors cited – disclosed additionally by type in [0021]), layer information (see defects of [0029]) describing a quality characteristic (see [0035] defects additionally) of the metal powdered construction material,
Generating (see laser beam of [0005]), with a radiation generating unit (see weld laser processing of [0015]), an energy beam configured to consolidate the sequential layers of the metal powder construction material (see melt pool, curing of [0015]) generating the energy 
Arthur does not disclose: detecting, with the detection unit, damage or defects of the coating unit.
In the same field of endeavor of additive manufacturing as Arthur (see title, abs), Kanko discloses detecting, with the detection unit (see coherent imaging morphology measurements of [0631]) damage or defects to the coating unit/recoater.
To add the damage detection of the recoater of Kanko to the additive manufacturing method of Arthur had the benefit that it allowed for the ability to asses/measure the relative damage/wear to the deposition mechanism (Id) and was the selection of a known design for its intended use, which was desirable in Arthur.  See MPEP 2144.07 regarding the obviousness of art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the detection of damage to the recoater unit/machinery of Kanko to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the ability to asses/measure the relative damage/wear to the deposition mechanism and was the selection of a known design for its intended uses, which was desirable in Arthur.

	 Regarding claim 45, the combination Arthur/Kanko discloses: further comprising controlling (see controlling of [0020] of Arthur), with a control unit (see processor 108, Id.; Figs. 2-3), one or more properties (see peak laser powder, scan speed, beam size, focus, overlap, etc. of [0005]) based at least in part on the layer information (see feedback of [0021]).

	Regarding claim 46, the combination Arthur/Kanko discloses: wherein the detection unit comprises an image acquisition unit.  Examiner has interpreted that the broadest reasonable 

	Regarding claim 47, the combination Arthur/Kanko discloses: detecting, with the detection unit, layer information (the defect state/shape of a layer of metallic powder is interpreted as layer information, see defects of [0249] of Kanko) describing a quality characteristic (see defect of cited portion of Arthur) of respective (each) ones of the sequential layers of the metal powdered construction material. 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Kanko (US 2017/0120337) and Cheverton (US 2015/0165683) with evidence from Line Scan NPL (https://www.vision-doctor.com/en/line-scan-cameras/line-scan-camera-basics.html).

	Regarding claim 48, the combination Arthur/Kanko does not disclose: wherein the image acquisition unit comprises a line scan camera.  Kanko does disclose the use of a line camera (see [0267]), but this is taken to have a slightly different broadest reasonable interpretation than a “line scan camera” as claimed which operates differently from a row of sensors as disclosed by Kanko in the line camera.  
A line scan camera is interpreted as, and one of ordinary skill in the art would know, having higher resolution than a line camera and for reading the lines sequentially rather than just reading a single line/row of pixels.  See Line Scan NPL.

	To add the line scan camera of Cheverton to the additive manufacturing method of Arthur would have been a suitable design for the detection of material properties/defects of the metal powders, which was desirable in Arthur.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the line scan camera of Cheverton to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the detection of the process defects/layer information, which was desirable in Arthur.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2016/0179064) and further in view of Kanko (US 2017/0120337) and Hangaard (US 8573958).

	Regarding claim 49, the combination Arthur/Kanko does not disclose: wherein the detection unit is mounted on the coating unit such that the detection unit is movable with the coating unit relative to the construction plane.
	In the same field of endeavor of additive manufacturing (see title, abs) of Arthur, Hangaard discloses: a detection unit (see light-sensitive sensor of col. 7, ll. 12-13) mounted on the coating unit (col. 7, ll. 12-13) such that the detection unit is movable (see scanning direction of col. 7, ll. 14-20) with the coating unit relative to the construction plane (see Figs. which denote the motion of the recoater/blade with respect to the construction plane).
To add the sensors mounted on the recoater/blade of Hangaard to the additive manufacturing method of Arthur would have had the benefit that it allowed for the increased speed of the scanning exposure system across the light-sensitive material (col. 2, ll. 29-34; see 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensors mounted on the recoater/blade of Hangaard to the additive manufacturing method of Arthur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increased scanning speed of the scanning exposure system across the light-sensitive material and was a rearrangement of essential working parts of Arthur, which were desirable in Arthur.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743